DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
Claims 1, 3-14, 16, and 18-21 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4-6, 11, 13, 14, and 16, as well as the cancellation of claims 15 and 17.

Allowable Subject Matter
Claims 1, 3-14, 16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 3-13, 20, and 21, none of the prior art of record teaches or reasonably suggests such a system for treating premature infants comprising a port system connected to an oxygenator and dialysis device, wherein the port system comprises at least two catheters for connecting the umbilical vein and artery of the infant’s umbilical cord and a stent for fixing/anchoring the port system to the umbilical cord.  Regarding claims 14, 16, 18, and 19, these claims now include the subject matter of claim 15 that was indicated as allowable, as none of the prior art of record teaches or reasonably suggests such a method for treating premature infants utilizing a port system connected to an oxygenator and dialysis device, wherein the port system comprises at least two catheters for connecting the umbilical vein and artery of the infant’s umbilical cord and a stent for fixing/anchoring the port system to the umbilical cord
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791